Citation Nr: 1002028	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-44 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for heart disease, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to service connection for residuals of 
carcinoma of the spinal cord.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1972.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Acting 
Veterans Law Judge in September 2009.  The bulk of the 
hearing testimony focused upon the necessity of demonstrating 
that the Veteran physically set foot in the country of 
Vietnam, so that the VA may accord him the legal presumptions 
relating to those who have been exposed to Agent Orange and 
other herbicides during the course of service in Vietnam.  
The Veteran stated that he was attempting to obtain 
supporting statements from men with whom he served, who could 
corroborate his service incountry.  He is hereby informed 
that any such statement may be extremely helpful to his 
appeal, and he should submit such to the VA as soon as 
possible.

The Veteran also testified that he receives disability 
benefits from the Social Security Administration (SSA).  The 
VA has a duty to consider the same evidence considered by 
that agency in making any decision regarding entitlement to 
VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, prior to further review of the Veteran's appeal, 
medical and adjudication records should be obtained from SSA.

Additionally, the Veteran explained that he receives medical 
care and prescription medication from the VA.  Likewise, any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, for inclusion in 
the claims file.

2.  The RO should obtain additional 
information from the Veteran as to when 
he has sought VA medical care and from 
which facilities.  The RO should obtain 
these records for inclusion in his claims 
file. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Any additional evidentiary 
development which becomes apparent should 
be performed at this point.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

